Case 9:20-cv-82236-AMC Document 25 Entered on FLSD Docket 02/23/2021 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-82236-Civ-Cannon/Brannon

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 EVELYN SOLOMON,

       Defendant.
 ____________________________________/

                        ORDER SETTING DISCOVERY PROCEDURE

        THIS CAUSE is before the Court upon an Order referring all pretrial discovery matters for

 appropriate disposition [DE 24]. To ensure an expeditious and just discovery process, the Court

 ORDERS as follows:

 1.     Pre-hearing Communication: If a discovery dispute arises, the parties must confer either in

        person or via telephone in a genuine good faith effort to resolve their discovery disputes before

        seeking Court intervention.

 2.     Discovery Calendar: If, after conferring, the parties cannot resolve their discovery dispute,

        the movant must seek relief within 14 days after the grounds for relief occur by contacting the

        undersigned’s Chambers via email at brannon@flsd.uscourts.gov and requesting that the

        matter be set for hearing on the next available discovery calendar. Discovery hearings are

        generally held on Thursdays between 1:00 p.m. and 4:00 p.m. The movant shall only contact

        Chambers to set the matter for hearing after conferring with opposing counsel and confirming

        his or her availability for the discovery calendar. The email to the Court requesting a hearing

        shall include at least three proposed hearing dates and times. The Court will thereafter enter

        a paperless order setting the matter for hearing.
                                                   1
Case 9:20-cv-82236-AMC Document 25 Entered on FLSD Docket 02/23/2021 Page 2 of 3



 3.    Discovery Memorandum: On the same day the movant contacts Chambers to set a discovery

       hearing, the movant shall email the Court (brannon@flsd.uscourts.gov) and opposing counsel

       a concise discovery memorandum of three pages or less (1) specifying the substance of the

       discovery matter to be heard (e.g., “The parties dispute the appropriate time frame for

       Plaintiff’s Interrogatory Nos. 1, 5, 6-9,” or “The parties dispute the number of depositions

       permitted.”); (2) certifying that the parties have complied with the pre-hearing communication

       requirement set forth above; (3) attaching a copy of all source materials relevant to the

       discovery dispute (e.g., if the dispute concerns interrogatories, the interrogatories at issue and

       any responses thereto shall be provided to Chambers); and (4) including citation to best

       supporting legal authority. A response is not required. If an opposing party wishes to respond,

       however, that party may do so provided that the response is three pages or less and is submitted

       to the Court (brannon@flsd.uscourts.gov) within 24 hours of receiving the movant’s discovery

       memorandum.

 4.    Written Motions: No written discovery motions, including motions to compel and motions

       for protective order, shall be filed unless requested by the Court; however, written motions

       are required for discovery disputes involving non-parties.

 5.    Objections: If the parties file objections to the Court’s discovery rulings, they shall file the

       discovery memoranda identified above and any accompanying exhibits as an attachment to

       their objections.

 6.    Resolution of Issues Prior to Hearing: Even after a hearing has been set, the parties are

       encouraged to continue negotiating a resolution of disputed discovery matters. If those efforts

       are wholly successful, then counsel should contact Chambers as soon as possible to timely

       cancel the hearing. If the parties resolve some, but not all, of their issues before the hearing,



                                                   2
Case 9:20-cv-82236-AMC Document 25 Entered on FLSD Docket 02/23/2021 Page 3 of 3



        counsel should also timely contact Chambers to avoid the unnecessary expenditure of judicial

        resources on matters no longer in dispute.

 7.     Appearances by Newer Attorneys: The Court is mindful that newer attorneys generally

        have less speaking opportunities in court than their more experienced colleagues. The Court

        strongly encourages the participation of attorneys with five years or less experience in all court

        proceedings, such as discovery hearings, especially where the attorney has been significantly

        involved in the litigation.

        The Court expects all parties to act courteously and professionally in the resolution of

 discovery disputes. The Court may impose appropriate sanctions upon a finding of failure to comply

 with this Order or other discovery misconduct.

        DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of Florida,

 this 23rd day of February, 2021.



                                                               DAVE LEE BRANNON
                                                               U.S. MAGISTRATE JUDGE




                                                     3
